DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1, 7, and 18 are objected to because of the following informalities: 
Claim 1, line 3, “comprising bottom wall” should be “comprising a bottom wall”.
Claim 7, line 8, “and a extending” should be “and an extending”. 
Claim 18, line 3, “comprising bottom wall” should be “comprising a bottom wall”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7-14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 uses the word “corresponding” several times, e.g., “the flexible cover comprises a first portion corresponding to a side of the support structure, a second portion corresponding to the display panel”. The claim is indefinite because it is not clear what is meant or encompassed by this word. For example, it is not clear if the first portion of the flexible cover must be in contact with the support structure, 
Claim 6 recites “wherein material of the base layer”. The scope of the claim is unclear because none of the parent claims recite a material of the base layer. Additionally, it is not clear if Applicant intends for the claim to depend from claim 5, which does mention “transparent materials”.
Claim 18 uses the word “corresponding” several times, e.g., “the flexible cover comprises a first portion corresponding to a side of the support structure, a second portion corresponding to the display panel”. The claim is indefinite because it is not clear what is meant or encompassed by this word. For example, it is not clear if the first portion of the flexible cover must be in contact with the support structure, or if the first portion of the flexible cover must be in proximity to the support structure, or if the first portion of the flexible cover and the support structure do not have to have a physical relationship at all.


Claim Rejections - 35 USC § 102
Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugawara (US 2005/0212991).
Regarding claim 1:
Sugawara discloses a liquid crystal display module and a backlight for the same having a dust-proof structure [0002]. One embodiment is depicted in Fig. 7, reproduced below. The liquid crystal display module 12 comprises a liquid crystal panel 2 (display panel) disposed on intermediate frame 4a (support structure) which is positioned along a lower frame 9a (backlight housing) that contains the backlight 11a [0068]. An elastic member 3b (flexible cover) is on the liquid crystal panel 2 and seals a gap between the lower frame 9a and intermediate frame 4a, as well as a gap between the liquid crystal panel 2 and the intermediate frame 4a [0023; 0068; Fig. 7].

    PNG
    media_image1.png
    559
    495
    media_image1.png
    Greyscale

Regarding claim 15:
Sugawara teaches the backlight comprises reflector 6, optical waveguide 7, and optical sheet 5, which diffuses, focuses, and polarizes the light (i.e., brightness enhancement film) [0053; 0068].


Claim Rejections - 35 USC § 103
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (US 2005/0212991) in view of Hsu et al. (US 2006/0007700).
Regarding claims 16-17:
Sugawara discloses a display module and backlight as previously explained.
Sugawara is silent with regard to a brightness enhancement film comprising the presently claimed layers and a display panel comprising the presently claimed layers.
The presently claimed film and panel were known in the art. For example, Hsu discloses a backlight module [0002]. The backlight module comprises a plurality of optical films 44, which preferably comprises a top diffusers, a bottom diffuser, a top brightness enhancement film, and a bottom brightness enhancement film, which provides evenness and brightness [0034; 0043]. Furthermore, Hsu teaches a liquid crystal panel includes an upper polarizer, a color filter, a liquid crystal layer, a thing film transistor substrate, and a bottom polarizer [0005].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use known components, including a brightness enhancement film and display panel as claimed, to provide a display comprising a display panel and backlight as known in the art.


Allowable Subject Matter
Claims 3-6 are allowed.
Claims 2 and 7-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Sugawara (US 2005/0212991) discloses a liquid crystal display module and a backlight for the same having a dust-proof structure as explained in the rejections above. The reference is silent with regard to the subject matter of the claims not rejected.
Zhou (US 2017/0139122) discloses a backlight module comprising a frame 1 including bottom plate 11 and sidewalls 12 with a backlight source 2 therein and a protective film 3 covers the backlight source and the sidewalls [0045-0048; Fig. 1]. A display panel 4 is adhered onto the protective film 3 [0059; Fig. 2].

    PNG
    media_image2.png
    690
    574
    media_image2.png
    Greyscale

Zhou is silent with regard to the presently claimed features of a support structure, a display panel that is disposed on the support structure, and a flexible cover that covers the display assembly and seals the presently claimed first and second gaps.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787